ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of June 16,
2011 by and among (a) ●, an Illinois limited liability company (“Borrower”), (b)
Global Health Ventures, Inc., a Nevada corporation (“Lender”), and (c) ●, a Utah
corporation (“Escrow Agent”).


RECITALS


A. Borrower has issued to Lender twelve (12) Secured Buyer Notes (designated as
Secured Buyer Note #1, Secured Buyer Note #2, Secured Buyer Note #3, Secured
Buyer Note #4, Secured Buyer Note #5, Secured Buyer Note #6, Secured Buyer Note
#7, Secured Buyer Note #8, Secured Buyer Note #9, Secured Buyer Note #10,
Secured Buyer Note #11, and Secured Buyer Note #12), each of even date herewith
(the “Notes”), pursuant to the terms and conditions of that certain Note and
Warrant Purchase Agreement between Borrower and Lender of the same date.


B. Borrower’s obligations under the Notes are secured by an Irrevocable Standby
Letter of Credit issued by ● (“Issuer”) in the form attached hereto as Exhibit A
(the “Letter of Credit”) pursuant to a Letter of Credit Agreement of even date
herewith between Lender and Borrower (the “LOC Agreement”).


C. Pursuant to Section 2 of the LOC Agreement and in consideration of Borrower
causing Issuer to issue the Letter of Credit, Lender and Borrower have agreed to
place the Letter of Credit in escrow and Escrow Agent has agreed to hold the
Letter of Credit in escrow subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Lender and Escrow Agent
agree as follows:


TERMS


1. Establishment of Escrow.  Within thirty (30) days of execution of the Notes,
Borrower shall cause Issuer to deliver to Escrow Agent the Letter of Credit, in
original form and duly executed by Issuer, to have and to hold until
satisfaction of the conditions set forth below (the “Escrow”).
 
2. Conditions for Drawing on and Releasing the Letter of Credit.
 
a.  Release of the Letter of Credit. Escrow Agent shall retain the Letter of
Credit until the earlier of (i) Escrow Agent’s receipt of written notice from
Lender that the full amount of the Notes has been repaid, (ii) a Substitution
Event (as defined below), or (iii) the date that is six months and three days
following the date the Letter of Credit is issued or such later date as the
Borrower shall determine in its sole discretion (the “Release Date”), at which
time Escrow Agent shall deliver the Letter of Credit to Borrower at the address
set forth below; provided, however, that in the event Escrow Agent receives
written notice from Lender prior to the Default Notice Date (defined below)
stating that a failure to pay amounts owing when due under one or more of the
Notes (a “Payment Default”) has occurred and specifically identifying both the
nature of the Payment Default and the Note under which the Payment Default
occurred (a “Default Notice”), subject to Escrow Agent’s right to interplead the
Letter of Credit pursuant to Section 7.b. below, Escrow Agent shall retain the
Letter of Credit until the later of (A) the Release Date, (B) the date on which
Escrow Agent receives written notice from Lender that the Payment Default has
been cured, or (C) the date on which Escrow Agent receives a court order with
instructions regarding disposition of the Letter of Credit. Upon such a cure of
a Payment Default, Lender hereby covenants and agrees to promptly send written
notice to Escrow Agent indicating the Payment Default has been cured.  In the
event of a dispute between Borrower and Lender with respect to whether a Payment
Default has occurred or the amount of a Payment Default, Escrow Agent is
permitted to interplead the Letter of Credit into the Third Judicial District
Court of the State of Utah pursuant to Section 7.b. below.
 
 
1

--------------------------------------------------------------------------------

 
 
b. Draws on the Letter of Credit. Solely in the event of the occurrence of a
Payment Default, Lender shall be entitled to submit to Escrow Agent a request (a
“Draw Request”) that Escrow Agent make a draw on the Letter of Credit on behalf
of Lender (a “Draw”); provided, however, that notwithstanding anything to the
contrary herein, Escrow Agent must receive any Draw Request not less than
fifteen (15) calendar days prior to the Release Date (the “Default Notice Date”)
or Lender forever waives its right to draw on the Letter of Credit.  Lender
shall make a Draw Request by submitting to Escrow Agent (i) a Default Notice,
and (ii) an executed sight draft substantially in the form attached hereto as
Exhibit B.
 
i. Default Dispute.  Upon its receipt of a Draw Request, Escrow Agent shall
promptly deliver a copy of the Default Notice to Borrower. Borrower shall then
have a period of fifteen (15) days (the “Standstill Period”) to notify Escrow
Agent if it disputes the occurrence of the applicable Payment Default or the
amount of the Payment Default (a “Default Dispute”). If Borrower notifies Escrow
Agent of a Default Dispute prior to the conclusion of the Standstill Period,
Escrow Agent may, in its sole discretion, (A) retain the Letter of Credit until
the applicable dispute has been finally resolved, or (B) interplead the Letter
of Credit into the Third Judicial District Court of the State of Utah pursuant
to Section 7.b. below.  In the event Borrower fails to notify Escrow Agent of a
Default Dispute prior to the conclusion of the Standstill Period, Escrow Agent
may submit a Draw to the Issuer of the Letter of Credit.
 
ii. Substitution Event.  Borrower may, in its sole discretion, add additional
collateral or Substitute Collateral (as defined below) to the collateral covered
by the LOC Agreement at any time it deems fit (a “Borrower Collateral
Substitution”), provided that any such Substitute Collateral has a fair market
value at least equal to the outstanding balance of the Notes at the time of
substitution. Moreover, in the event any Default Dispute arises prior to and
remains unresolved as of the Default Notice Date, or Borrower delivers to Escrow
Agent a Default Dispute after the Default Notice Date but prior to the
conclusion of the applicable Standstill Period (each, together with a Borrower
Collateral Substitution, a “Substitution Event”), Borrower shall, prior to the
Release Date, (A) extend the Letter of Credit until such date as the Default
Dispute is finally resolved, (B) deposit cash with the Escrow Agent in an amount
equal to the remaining amounts owing under the Notes, or (C) substitute and
deposit with Escrow Agent new collateral as security for the Notes with a fair
market value equal to or in excess of the remaining amounts owing under the
Notes, as determined in the sole and reasonable discretion of Borrower (it being
understood and agreed by each of Lender and Borrower that Escrow Agent shall
have no obligation to determine the adequacy or value of such new collateral)
(any of the above, the “Substitute Collateral”). In the event Escrow Agent
receives Substitute Collateral pursuant to a Substitution Event, Escrow Agent
shall (1) immediately notify Lender of its receipt thereof, (2) immediately
surrender the original of the Letter of Credit to Borrower, and (3) hold the
Substitute Collateral until the later of the final resolution of the Default
Dispute (subject to Escrow Agent’s right to interplead the same into the Third
Judicial District Court of the State of Utah) or the Release Date.
 
iii. Partial Draws. In the event Lender submits a Draw Request for less than the
full amount of the Letter of Credit and Escrow Agent, pursuant to the terms
hereof (and after the conclusion of the Standstill Period), makes the Draw,
Escrow Agent shall surrender the Letter of Credit to the Issuer in exchange for
a new letter of credit (the “Replacement Letter of Credit”) with the same
expiration date but that shall have a face amount equal to the Letter of Credit
(or prior Replacement Letter of Credit, if applicable) less the amount of the
Draw (and any prior Draws on the Letter of Credit). Escrow Agent shall hold any
Replacement Letters of Credit pursuant to the terms and conditions of this
Agreement.
 
3. Termination.  This Agreement shall terminate after the Letter of Credit has
been delivered to Borrower.
 
4. Notices.  All communications, consents, and other notices provided for in
this Agreement shall be in writing and shall be directed as set forth below (or
as the recipient thereof shall otherwise have directed in writing in accordance
herewith) in a manner set forth below and will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile, email or other form of electronic
communication (with receipt of appropriate confirmation and provided that a
Default Notice may not be provided by email), (iv) one business day after being
deposited with an overnight courier service of recognized standing, or (v) four
days after being deposited in the U.S. or Canadian mail, as the case may be,
first class with postage prepaid:
 
a. If to Borrower, to:
 
●


With a copy to (which shall not constitute notice):


●


or to such other address as Borrower may designate to Lender and Escrow Agent,
in writing.


b. If to Lender, to:
 
Global Health Ventures, Inc.
Attn: Hassan Salari
409 Granville Street, Suite 1023
Vancouver, British Columbia, Canada V6C 1T2


With a copy to (which shall not constitute notice):


●


or to such other address as Lender may designate to Borrower and Escrow Agent,
in writing.


c. If to Escrow Agent, to:
 
●


or to such other address as Escrow Agent may designate to Borrower and Lender,
in writing.
 
 
2

--------------------------------------------------------------------------------

 


5. Payment of Fees.  Borrower agrees that it shall bear the costs of the
Escrow.  Borrower agrees to (i) pay Escrow Agent upon execution of this
Agreement and from time to time thereafter reasonable compensation for the
services to be rendered hereunder, which unless otherwise agreed in writing
shall be as described in Schedule 1 attached hereto, and (ii) pay or reimburse
Escrow Agent upon reasonable request for all expenses, disbursements and
advances, including reasonable attorneys’ fees and expenses, incurred or made by
it in connection with the performance or modification of this Agreement. 
Notwithstanding the foregoing, in the event Borrower fails to timely pay Escrow
Agent or in the event any amounts owed to Escrow Agent hereunder are unpaid by
any party responsible to make such payments (including indemnity obligations set
forth in Section 7.c.), Borrower and Lender agree that Escrow Agent shall be
permitted to deduct and pay to itself such unpaid sums from any funds that may
be held on deposit with Escrow Agent pursuant to this Agreement; provided,
however, that Escrow Agent shall provide written notice to Borrower ten (10)
days prior to any such deduction and shall only deduct the portion which remains
unpaid after ten (10) days.
 
6. Tenure of Escrow Agent.  Escrow Agent may resign from its duties hereunder at
any time by giving written notice of such resignation to Borrower and Lender;
provided, however, that Escrow Agent shall continue to serve until Borrower and
Lender jointly appoint a successor and such successor accepts and agrees to
perform the obligations of Escrow Agent hereunder and receives the Letter of
Credit (or any Replacement Letter of Credit or Substitute Collateral, if
applicable). Borrower and Lender shall have the right at any time upon mutual
agreement to substitute a new escrow agent by giving written notice thereof to
Escrow Agent.
 
7. Liability; Indemnification.  Escrow Agent shall perform such duties as are
specifically set forth herein and, so long as it does so, shall have no
liability to Borrower and Lender hereunder except to the extent a court of
competent jurisdiction determines that Escrow Agent’s fraud, gross negligence or
willful misconduct was the primary cause of any loss to Borrower or
Lender.  Anything in this Agreement to the contrary notwithstanding, in no event
shall Escrow Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.  Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied.  Escrow
Agent may rely upon and shall not be liable for acting or refraining from acting
upon any written notice, instruction or request furnished to it hereunder and
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties.  Escrow Agent shall have no duty to solicit any
payments which may be due it or the escrow account.  Escrow Agent may execute
any of its powers and perform any of its duties hereunder directly or through
agents or attorneys and may consult with counsel, accountants and other skilled
persons to be selected and retained by it.  Escrow Agent shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other skilled persons.  In
the event that Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Agreement, or
with any instructions, claims or demands from any other party hereto, it shall
be permitted to refrain from taking any action and its sole obligation shall be
to keep safely all property held in Escrow until it shall be directed otherwise
in writing by all of the parties hereto or by a final arbitration decision or a
non-appealable order or judgment of a court of competent jurisdiction.  Borrower
and Lender agree that the following provisions shall control with respect to the
rights, duties, liabilities, and immunities of Escrow Agent:
 
a. Escrow Agent is entitled to refrain from taking any action contemplated by
this Agreement in the event that it becomes aware of any dispute between
Borrower and Lender as to any facts or as to the happening of any contemplated
event precedent to such action.  Escrow Agent is hereby authorized to comply
with and obey all final nonappealable orders, judgments, decrees or writs
entered or issued by any court or final decision of any arbitrator, and in the
event Escrow Agent obeys or complies with any such final nonappealable order,
judgment, decree or writ of any court or final decision of any arbitrator, in
whole or in part, after giving Borrower and Lender seven (7) days’ prior written
notice, it shall not be liable to any of the parties hereto, nor to any other
person or entity, by reason of such compliance, notwithstanding that it shall be
determined that any such final nonappealable order, judgment, decree, writ, or
final decision of a court or final decision of any arbitrator be entered without
jurisdiction or be invalid for any reason or be subsequently reversed, modified,
annulled or vacated.
 
 
3

--------------------------------------------------------------------------------

 
 
b. In the event any dispute shall arise between Borrower and Lender with respect
to the disposition or delivery of the Letter of Credit, or the occurrence of a
Payment Default, Escrow Agent is permitted to interplead the Letter of Credit or
the Replacement Letter of Credit or Substitute Collateral, as the case may be,
into the Third Judicial District Court of the State of Utah, and thereafter
shall be fully relieved from any and all liability or obligation with respect to
the Letter of Credit.  Borrower and Lender further agree to pursue any redress
or recourse in connection with such a dispute without making Escrow Agent a
party to the same.
 
c. Borrower and Lender shall each severally indemnify, defend and save harmless
Escrow Agent and its directors, officers, agents and employees (the “Indemnified
Parties”) from all loss, liability or expense (including the reasonable fees and
expenses of outside counsel and the cost and expense of any interpleader action
as authorized under Section 7.b. above) arising out of or in connection with (i)
Escrow Agent’s execution and performance of this Agreement, except in the case
of any Indemnified Party to the extent that such loss, liability or expense is
due to the gross negligence or willful misconduct of such Indemnified Party, or
(ii) its following any instructions or other directions executed by Borrower and
Lender.  Borrower and Lender acknowledge that the foregoing indemnities shall
survive the resignation or removal of Escrow Agent or the termination of this
Agreement.
 
d. In receiving the Escrow, Escrow Agent acts only as a depository for Borrower
and Lender and assumes no responsibility except pursuant to the provisions of
this Agreement.  All of the terms and conditions in connection with Escrow
Agent’s duties and responsibilities, and the rights of Borrower and Lender or
anyone else with respect to Escrow Agent, are contained solely in this
Agreement, and Escrow Agent is not expected or required to be familiar with the
provisions of any other agreements, and shall not be charged with any
responsibility or liability in connection with the observance of the provisions
of any such other agreements.
 
8. Miscellaneous.  In addition to the foregoing, the parties to this Agreement,
including Escrow Agent, agree as follows:
 
a. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter contained in it and supersedes
all prior and contemporaneous agreements, representations and understandings of
the parties with respect thereto.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all parties.  No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed, in writing, by the party making the waiver.
 
b. Recitals.  The recitals stated above shall be and hereby are incorporated in
and made a part of this Agreement by this reference.
 
c. Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of the parties to it and their respective successors and
assigns; provided that no party hereto shall be entitled to assign or transfer
this Agreement or any rights or obligations hereunder, voluntarily,
involuntarily, by operation of law or otherwise, without the written consent of
Lender and Borrower.
 
d. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
e. Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties (except Escrow Agent with
respect to an interpleader pursuant to Section 7.b. above) consents to the
exclusive personal jurisdiction of the federal courts whose districts encompass
any part of the County of Salt Lake or the state courts of the State of Utah
sitting in the County of Salt Lake in connection with any dispute arising under
this Agreement or any of the other agreements between Lender and Borrower
related hereto and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper. Nothing in this subsection
shall affect or limit any right to serve process in any other manner permitted
by law.
 
 
4

--------------------------------------------------------------------------------

 
 
f. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The parties hereto confirm that any
telecopy or electronic copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.
 
g. Confidentiality.  Except as may be reasonably necessary to effect the
transaction contemplated hereunder, (including disclosure to third-party legal
counsel and consultants, accountants, and/or advisors of Borrower or Lender, as
the case may be), and except as may be otherwise required by law, rule or
regulation, the terms and conditions of this Agreement shall be kept
confidential and shall not be disclosed to any person or entity without the
advance consent of the other party; provided that any inadvertent disclosure by
a party shall not subject any such party to liability hereunder, so long as
reasonable steps are taken to advise the recipient of any such disclosure of the
confidential nature thereof.
 
h. Third Parties.  Nothing in this Agreement is or shall be intended to provide
or convey any actionable right or benefit to or upon any person or persons other
than the parties to this Agreement. Except as otherwise specifically provided
herein, each party shall bear its own costs and expenses (including legal and
consulting fees) in connection with this Agreement and the negotiation of all
agreements and preparation of documents contemplated by this Agreement.
 
i. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
j. Injunctive Relief.  Lender, Borrower and Escrow Agent acknowledge and agree
that the breach by any of such parties of any covenant or obligation under this
Agreement will cause the other parties substantial, immediate and irreparable
harm, or that the extent of damages caused by any violation of this Agreement
would be impossible to ascertain, and that there is no adequate remedy at law in
the event of such breach.  Accordingly, Lender, Borrower and Escrow Agent hereby
agree that each such party shall be entitled to injunctive relief, without
prejudice to any other right such party may have in law or equity, by bringing
an appropriate action for such remedy in any court of competent jurisdiction
which the aggrieved party, in its sole discretion, deems appropriate.
 
k. Attorneys’ Fees. Subject to Section 7.c. above, in the event of any action at
law or in equity to enforce or interpret the terms of this Agreement, the
Prevailing Party (as defined below) shall be entitled to reasonable attorneys’
fees, court costs and collection costs in addition to any other relief to which
such party may be entitled.  “Prevailing Party” shall mean the party in any
litigation or enforcement action that prevails in the highest number of final
rulings, counts or judgments adjudicated by a court of competent jurisdiction.
 
[Signatures on Following Page]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BORROWER:


●


By: ●, Manager




By:
__________________________                                                                
       ●, President




LENDER:


GLOBAL HEALTH VENTURES, INC.


 
By:  ________________________________
Name: ______________________________
Title: _______________________________




ESCROW AGENT:


●




By:  ________________________________
Name: ______________________________
Title: _______________________________
 
 
[Signature page to Escrow Agreement]
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A


LETTER OF CREDIT
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B


SIGHT DRAFT


_____________________, 20___


This sight draft (this “Draft”) is “DRAWN UNDER ●, LETTER OF CREDIT NO. ________
DATED _____________.”


PAY TO THE ORDER OF:


Global Health Ventures, Inc.
409 Granville Street, Suite 1023
Vancouver, British Columbia, Canada V6C 1T2




The amount of this Draft is _____________ and ___/100 Dollars (US
$_____________).




BENEFICIARY:


GLOBAL HEALTH VENTURES, INC.
 
By:
__________________________                                                      
Name:
________________________                                                                
Title: _________________________    
                                                  
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


ESCROW AGENT FEE SCHEDULE
 
1.
Escrow Set Up Charge (payable at the time the Escrow Agreement is signed and the
Letter of Credit is deposited into escrow with Escrow Agent):  $750.00



2.
Escrow Semi-Annual Maintenance Fee (payable in the event the escrow is not
terminated within 7 months from the date of the Letter of Credit, and every 7
months thereafter):  $150.00



3.
Extraordinary Charges:



(i) 
Billable at $125.00 per officer hour for services substantially expanding the
duties or responsibilities of the Escrow Agent and not generally associated (in
the experience of Escrow Agent, either as to type, or frequency, or both) with
the routine administration of similar Escrow Agreements; or

(ii) 
Services rendered in connection with a direction by a party entitled to make
such direction.



4.
Out-of-Pocket Charges: (may be deducted from any funds on deposit as they occur)



(i) 
Publication Costs;

(ii) 
Postage;

(iii) 
Counsel fees;

(iv) 
Printing and reproduction of documents, notices and other instruments;

(v) 
Airfreight; telecopy; wire charges;

(vi) 
Such other out-of-pocket expenses as may reasonably be incurred.



5.
For any draw requests or disbursements beyond 1, there will be a charge of
$100.00 per disbursement.



6.
For any substitution of collateral, there will be a charge of $100.00 per
substitution.



9